Citation Nr: 0813242	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  02-03 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than May 19, 1998, 
for the establishment of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which effectuated the Board's March 2001 grant of 
service connection for paranoid schizophrenia, and assigned 
an effective date of May 19, 1998.

In December 2003, the Board remanded the case for additional 
development.  Thereafter, by an August 2005 decision, the 
Board found that an earlier effective date was not warranted.

The veteran appealed the Board's August 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a May 2007 Order, the Court, pursuant to a joint motion, 
vacated the Board's decision to the extent it denied an 
earlier effective date for the veteran's paranoid 
schizophrenia, and remanded the case for readjudication 
consistent with the joint motion.

The Board notes that the August 2005 decision also found that 
an earlier effective date was not warranted for the 
establishment of service connection for spondylolisthesis 
with low back pain.  However, that issue was withdrawn by the 
veteran while on appeal to the Court and dismissed by the 
Court.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for an acquired 
psychiatric disorder on multiple occasions, to include Board 
decisions dated in June 1978, December 1979, January 1981, 
September 1983, March 1985, June 1989, October 1992 and March 
1997.  Further, the October 1992 Board decision was upheld by 
the Court in May 1995. 

3.  Following the March 1997 Board decision, a November 1997 
rating decision found that new and material evidence had not 
been received to reopen the previously denied claim of 
service connection for an acquired psychiatric disorder.

4.  A March 2001 Board decision held as a finding of fact 
that the veteran did not initiate an appeal from the November 
1997 rating decision, and that, as a conclusion of law, the 
November 1997 rating decision was final.

5.  The veteran did not appeal the March 2001 Board decision 
to the Court, nor has he alleged that decision's holding 
regarding the November 1997 rating decision was the product 
of clear and unmistakable error (CUE).

6.  Following the November 1997 rating decision, the next 
written communication in which the veteran indicated he was 
seeking service connection for a psychiatric disorder was 
received December 2, 1997.


CONCLUSIONS OF LAW

1.  The March 2001 Board decision's holding that the veteran 
did not initiate an appeal to the November 1997 rating 
decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2007).

2.  The criteria for an earlier effective date of December 2, 
1997, for the establishment of service connection for 
paranoid schizophrenia are met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, as this appeal was 
from the initial effective date assigned following the 
establishment of service connection for paranoid 
schizophrenia, it does not appear that pre-adjudication 
notice was possible in this case.  The veteran was sent 
correspondence in January 2004 which, in pertinent part, 
noted the VCAA, and explained VA's duties to assist and to 
notify.  The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  For example, a statement submitted by his then 
accredited representative in September 2003 referenced 
38 C.F.R. § 3.400, which contains the relevant regulatory 
provisions for the assignment of effective date(s).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board notes that adjudication of a claim for 
an earlier effective date in this case is based upon evidence 
already in the claims folder; the resolution of the claim 
depends upon when certain document(s) were either received by 
VA and/or promulgated to the veteran.  Consequently, there is 
no additional development that can be conducted, nor any 
other records which can be obtained, which would substantiate 
the veteran's claim.

The Board further notes that its August 2005 decision found, 
in essence, that VA had satisfied duties to assist and 
notify, and the veteran did not dispute that finding on 
appeal to the Court.  For example, both the appellant's brief 
submitted on his behalf by his attorney, as well as the joint 
motion that was the basis for the May 2007 Court Order, only 
addressed the Board's reasons and bases for denying an 
earlier effective date.  None of these documents alleged a 
failure in either the duty to assist or to notify.  

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] 
review BVA decisions in a piecemeal fashion"); see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court").

The Board is therefore confident that if the Court, or the 
veteran, had any substantive comments concerning these 
duties, such would have surfaced in the joint motion or the 
Court Order so that any deficiencies could be corrected.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 


(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

The law provides that the effective date for the grant of 
service connection for a disease or injury is the day 
following separation from active duty or the date entitlement 
arose if a claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 .S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

In this case, service connection was previously denied for an 
acquired psychiatric disorder on multiple occasions, to 
include Board decisions dated in June 1978, December 1979, 
January 1981, September 1983, March 1985, June 1989, October 
1992 and March 1997.  Further, the October 1992 Board 
decision was upheld by the Court in May 1995.  Accordingly, 
those decisions are final.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 20.1100.

There are two statutory exceptions to the rule of finality.  
First, pursuant to 38 .S.C.A. § 5108, the Secretary must 
reopen a claim "[i]f new and material evidence [regarding the 
claim] is presented or secured."  Second, a decision "is 
subject to revision on the ground of clear and unmistakable 
error."  38 U.S.C.A. § 5109A. Rudd v. Nicholson, 20 Vet. App. 
296 (2006).  However, the Court emphasized that because the 
proper effective date for an award based on a claim to reopen 
can be no earlier than the date on which that claim was 
received, only a request for revision based on CUE could 
result in the assignment of an earlier effective date for the 
appellant's awards.  See also Leonard v. Nicholson, 405 F.3d 


1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date.").

By a statement submitted in July 2005, the veteran's 
representative specified that the veteran did not seek 
consideration of the effective dates at issue based on a 
claim of CUE, and the representative declined the opportunity 
offered by the Board to address that issue.  Therefore, no 
claim that CUE warrants an effective date prior to the 
assigned effective date at issue is addressed in this 
decision, nor may such a claim be inferred.

Following the March 1997 Board decision, a November 1997 
rating decision found that new and material evidence had not 
been received to reopen the previously denied claim of 
service connection for an acquired psychiatric disorder.  The 
joint motion, as well as other statements submitted on behalf 
of the veteran by his attorney, contends that documents he 
submitted to VA that were received on December 2, 1997, 
constitute a valid Notice of Disagreement (See 38 C.F.R. 
§ 20.201) as to that decision, and that it never became 
final.  However, a March 2001 Board decision held as a 
finding of fact that the veteran did not initiate an appeal 
from the November 1997 rating decision, and that, as a 
conclusion of law, the November 1997 rating decision was 
final.  The veteran did not appeal the March 2001 Board 
decision to the Court.  Consequently, that decision is final, 
and the Board cannot presently readjudicate the findings 
therein on the same factual basis in the absence of CUE.  

The veteran has not alleged that the March 2001 Board 
decision's holding regarding the November 1997 rating 
decision was the product of CUE.  Further, the August 2005 
Board decision also noted the holding of the March 2001 Board 
decision as to the November 1997 rating decision, and the 
veteran did not contend before the Court that either position 
was erroneous.  See Harris, supra; Fugere, supra.  Rather, 
the joint motion contended that the August 2005 Board 
decision contained inadequate reasons and bases as to whether 
the December 2, 1997, statement 


constituted a valid Notice of Disagreement.  However, as the 
December 2, 1997, statement was of record at the time of the 
March 2001 Board decision, the Board presently has no 
authority to address the merits of this contention; i.e., the 
Board, at this time, is legally precluded from addressing the 
merits of whether said document constituted a valid Notice of 
Disagreement as to the November 1997 rating decision.  

The Board in no way disputes the veteran's belief that he 
warrants an earlier effective date for the award of service 
connection for his paranoid schizophrenia.  As indicated by 
the Rudd decision, the veteran is not without recourse, "as 
he remains free to file a motion to revise based upon clear 
and unmistakable error" with respect to the March 2001 Board 
decision which determined that he did not initiate an appeal 
to the November 1997 rating decision.  A valid motion for CUE 
must comply with the requirements of 38 C.F.R. § 20.1402.

Despite the foregoing, the Board does find that the veteran 
is entitled to an effective date earlier than May 19, 1998, 
in this case.  Although the Board is precluded at the present 
time from making a determination as to whether the December 
2, 1997, statement was a valid Notice of Disagreement, it 
does find that the wording of this statement was sufficient 
to indicate he was seeking service connection for an acquired 
psychiatric disorder particularly as he used phraseology 
consistent with his prior claims for this benefit.  
Therefore, the Board finds that it constitutes a valid 
application to reopen the previously denied claim; i.e., it 
was an informal claim.  See 38 C.F.R. §§  3.1(p), 3.155; see 
also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  
Reasonable doubt has been resolved in the veteran's favor as 
to this matter.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In view of the foregoing, the veteran is entitled to an 
effective date of December 2, 1997, for the establishment of 
service connection for his paranoid schizophrenia.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.




ORDER

Entitlement to an earlier effective date of December 2, 1997, 
for the establishment of service connection for paranoid 
schizophrenia is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


